COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00055-CR


JAMAUDE MONTREAL THOMAS                                             APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1
                                     ----------

      Appellant Jamaude Montreal Thomas pleaded guilty to having possessed

400 or more grams of cocaine, a felony, and received deferred adjudication

community supervision. Appellant later entered an open plea of “true” to the

State’s petition to adjudicate, and the trial court adjudicated Appellant’s guilt,

revoked his community supervision, and sentenced him to fifteen years’

confinement. In a single point on appeal, Appellant now contends that his plea of

      1
       See Tex. R. App. P. 47.4.
“true” was not entered freely and voluntarily because the trial court did not

admonish him on the range of punishment for the offense. We affirm.

      Appellant is incorrect on the facts and the law. He is incorrect on the facts

because he claims that he was not admonished on the range of punishment for

his offense before pleading true; but the record shows that he, the trial court, and

Appellant’s attorney signed written admonishments on the day Appellant entered

his original plea of guilty. Those admonishments included the following:

      3.        . . . If convicted, you face the following range of punishment
      . . . [l]ife or any term of not more than 99 years nor less than 10
      years confinement in the Institutional Division of the Texas
      Department of Criminal Justice. In addition, a fine not to exceed
      $10,000 may also be assessed.

      ....

      10. DEFERRED ADJUDICATION: Should the Court defer
      adjudicating your guilt and place you on probation, upon violation of
      any imposed condition, you may be arrested and detained as
      provided by law. You will then be entitled to a hearing limited to the
      determination by the Court . . . whether to proceed with an
      adjudication of your guilt upon the original charge . . . . Upon
      adjudication of your guilt, the Court may assess your punishment
      anywhere within the range provided by law for this offense.

      At the end of the list of admonishments, the trial court acknowledged by

signature that “[t]hese admonishments were given to this Defendant on the

above-noted date.”

      After the following paragraph, which is immediately below the judge’s

signature, appears Appellant’s signature on a line denoted “DEFENDANT”:




                                         2
            I have received and reviewed the foregoing admonishments
      with my attorney. I understand each and every admonishment and I
      have no questions of the Judge or my attorney concerning these
      admonishments.

      Appellant’s attorney’s signature then appears beneath the following

paragraph:

             I have fully reviewed and explained to the Defendant the
      above and foregoing Court Admonishments, rights, and waivers . . .
      and am satisfied that the Defendant understands each, and is legally
      competent and has freely, intelligently, knowingly, and voluntarily
      waived his rights, has judicially confessed his guilt, and will plead
      guilty understanding the consequences thereof.

      Furthermore, the record of the hearing on the State’s petition to adjudicate

indicates that Appellant was aware of the range of punishment. During his direct

examination of Appellant, counsel for Appellant posed this question:

      Q.     All right. So, what do you think that the Judge should do in
      your case? You know that he’s got a range to work with of
      reinstating you on your probation, he can find you guilty and give
      you a sentence between 10 and 99 years, or life. So he’s got quite a
      wide range to work with here. What do you think it is the Judge
      should do on your case?

      A.     I think he should reinstate me.

      Appellant is incorrect on the law because he relies on code of criminal

procedure article 26.13, which by its plain language applies only when a

defendant enters a plea of guilty or nolo contendere in a felony prosecution and

does not apply to pleas of true in adjudication proceedings. Tex. Code Crim.

Proc. Ann. art. 26.13 (West Supp. 2011); see Gutierrez v. State, 108 S.W.3d
304, 309–10 (Tex. Crim. App. 2003) (holding that in the context of adjudication



                                         3
proceedings, the legislature has not required trial courts to admonish defendants

pursuant to 26.13).   Appellant’s sole point is without merit and is therefore

overruled. The judgment is affirmed.




                                                 LEE GABRIEL
                                                 JUSTICE

PANEL: GARDNER, WALKER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 26, 2012




                                       4